Exhibit 10.14

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 4, 2015, is
entered into by and between Demand Media, Inc., a Delaware corporation (the
“Company”) and Rachel Glaser (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer, and to enter into an agreement embodying the terms of such employment;
and

WHEREAS, the Executive desires to accept such employment with the Company,
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
commencing on the Effective Date and ending on the fourth (4th) anniversary of
the Effective Date (the “Employment Period”). For purposes of this Agreement,
“Effective Date” shall mean the date on which Executive commences employment
with the Company (i.e., April 13, 2015). The Executive’s employment hereunder is
terminable at will by the Company or by the Executive at any time (for any
reason or for no reason), subject to the provisions of Section 4 hereof. This
Agreement is effective as of the Effective Date.

2. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve as the Company’s
Chief Financial Officer, reporting to the Chief Executive Officer, and shall
perform such duties as are usual and customary for such position. At the
Company’s request, the Executive shall serve the Company and/or its subsidiaries
and affiliates in other capacities in addition to the foregoing consistent with
the Executive’s role as Chief Financial Officer of the Company. In the event
that the Executive, during the Employment Period, serves in any one or more of
such additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) hereof. In addition, in the event the
Executive’s service in one or more of such additional capacities is terminated,
the Executive’s compensation, as specified in Section 2(b) hereof, shall not be
diminished or reduced in any manner as a result of such termination provided
that the Executive otherwise remains employed under the terms of this Agreement.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote the Executive’s full business time and attention to the business and
affairs of the Company. Notwithstanding the foregoing, during the Employment
Period, it shall not be a violation of this Agreement for the Executive to
engage in any of the following activities: (A) serve on boards, committees or
similar bodies of charitable or nonprofit organizations, (B) fulfill limited
teaching, speaking and writing engagements on a volunteer basis, and/or
(C) holding economic interests in companies in which the Executive does not take
an operating role (not to exceed a 5% interest in any company), in each case, so
long as such activities do not, individually or in the aggregate, materially
interfere or conflict with the performance of the Executive’s duties and
responsibilities under this Agreement.

(iii) During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in Santa
Monica, California, except for travel to other locations as may be necessary to
fulfill the Executive’s duties and responsibilities hereunder.

(b) Compensation, Benefits, Etc.

(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary equal to Three Hundred Fifty Thousand dollars ($350,000) per annum
(the “Base Salary”). The Base Salary shall be reviewed annually by the
Compensation Committee (the “Compensation Committee”) of the Board (the “Board”)
and may be increased from time to time by the Compensation Committee in its sole
discretion. The Base Salary shall be paid in installments in accordance with the
Company’s applicable payroll practices, as in effect from time to time, but no
less often than monthly.

(ii) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company’s bonus plan or program applicable to senior executives. The
Executive’s target Annual Bonus opportunity (the “Target Bonus”) shall be set at
sixty percent (60%) of the Base Salary actually paid for such year. For fiscal
year 2015, the actual amount of the Annual Bonus shall be determined on the
basis of the attainment of individual performance objectives as determined by
the Board or the Compensation Committee (or their designee) in its sole
discretion. For all other fiscal years during the Employment Period, the actual
amount of the Annual Bonus shall be determined on the basis of the attainment of
Company operating and financial metrics as established by the Board or the
Compensation Committee (or their designee) no later than the end of the first
quarter of each such fiscal year. Payment of any Annual Bonus(es), to the extent
any Annual Bonus(es) become payable, will be contingent upon

--------------------------------------------------------------------------------

the Executive’s continued employment through the applicable payment date, which
shall occur on the date on which annual bonuses are paid generally to the
Company’s similarly situated executives.

(iii) Equity Awards.

(A) Stock Option Award. Subject to approval by the Compensation Committee and
the commencement of the Executive’s employment, the Company agrees to grant to
the Executive an incentive stock option to purchase two hundred thousand
(200,000) shares of the Company’s common stock (the “Stock Option”) under the
Company’s 2010 Incentive Award Plan, as amended from time to time (the “Plan”)
following the Effective Date, with an exercise price equal to the fair market
value per share on the date of grant. Subject to Section 4(a) hereof, the Stock
Option shall vest over four years with one quarter (1/4) vesting on the one year
anniversary of the Effective Date and one-forty-eighth (1/48th) vesting on each
monthly anniversary of the Effective Date thereafter, subject to the Executive’s
continued employment with the Company through the applicable vesting date. The
terms and conditions of the Stock Option shall, in a manner consistent with this
Section 2(b)(iii)(A), be set forth in a separate award agreement in a form
prescribed by the Company (the “Stock Option Agreement”), to be entered into by
the Company and the Executive, which shall evidence the grant of the Stock
Option. The Stock Option shall be governed in all respects by the terms and
conditions of the Plan.

(B) Restricted Stock Unit Award. Subject to approval by the Compensation
Committee and the commencement of the Executive’s employment, the Company agrees
to grant to the Executive seventy-five thousand (75,000) restricted stock units
with respect to the Company’s common stock (the “RSUs”) under the Plan following
the Effective Date. Subject to Section 4(a) hereof, the RSUs shall vest over
four years with one quarter (1/4) vesting on May 15, 2016and one-sixteenth
(1/16) vesting on each quarterly anniversary of such date thereafter, subject to
the Executive’s continued employment with the Company through the applicable
vesting date. The terms and conditions of the RSUs shall, in a manner consistent
with this Section 2(b)(iii)(B), be set forth in a separate award agreement in a
form prescribed by the Company (the “RSU Award Agreement” and, together with the
Stock Option Agreement, the “Equity Award Agreements”), to be entered into by
the Company and the Executive, which shall evidence the grant of the RSUs. The
RSUs shall be governed in all respects by the terms and conditions of the Plan.

(iv) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
similarly situated executives of the Company. In addition, during the Employment
Period the Executive shall be eligible, at the Company’s discretion, to continue
to receive periodic equity-based incentive awards from the Company, including
under any annual equity-based incentive program that may be established by the
Company for its senior executives, as may be in effect from time to time.

(v) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s dependents shall be eligible to participate in the welfare benefit
plans, practices, policies and programs (including, as applicable, medical,
dental, disability, employee life, group life and accidental death insurance
plans and programs) maintained by the Company for its similarly situated
executives.

(vi) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to similarly situated executives of the Company.

(vii) Fringe Benefits. During the Employment Period, the Executive shall be
eligible to such fringe benefits and perquisites as are provided by the Company
to its similarly situated executives from time to time, in accordance with the
policies, practices and procedures of the Company, and shall receive such
additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide. Nothing contained in Sections
2(b)(iv)-(v) hereof or this Section 2(b)(vii) shall, or shall be construed to,
obligate the Company to adopt or maintain any incentive, savings, retirement,
welfare, fringe benefit or other plan(s) or program(s) at any time.

(viii) Vacation, Personal or Sick Days. During the Employment Period, the
Executive shall not be entitled to a fixed number of paid vacation, personal or
sick days per year. As a salaried employee, the Company expects the Executive to
use the Executive’s judgment to take time off from work for vacation or other
personal time in a manner consistent with getting the Executive’s work done in a
timely fashion, providing excellent service to the Company’s customers and
partners and avoiding inconveniencing the Executive’s co-workers.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period. For purposes
of this Agreement, “Disability” shall mean a disability as determined under the
Company’s applicable long-term disability plan that prevents the Executive from
performing the Executive’s duties under this Agreement (even with a reasonable
accommodation by the Company) for a period of six (6) months or more or, if no
such plan applies, as determined in the reasonable discretion of the Company.

2

--------------------------------------------------------------------------------

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall have the meaning set forth in the Plan.

(c) Termination by the Executive. The Executive’s employment may be terminated
by the Executive for any reason, including with Good Reason in connection with a
Change in Control (as defined in the Plan). For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any one or more of the following
events in connection with a Change in Control, in any case, without the
Executive’s prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) as provided below:

(i) a material reduction by the Company of Executive’s duties, responsibilities.
authority or reporting relationship such that Executive no longer serves in a
substantive, senior executive role for the Company comparable in stature to
Executive’s then-current role, or Executive no longer reports to the Chief
Executive Officer of the Company or the Board (in the circumstance where the
Company does not have a Chief Executive Officer or acting Chief Executive
Officer);

(ii) a requirement that the Executive report to work at a Company location that
is more than 20 miles greater than the distance between the Executive’s
principal residence as of the Effective Date and the Company’s current office
location in Santa Monica, California or, to the extent such requirement would
not constitute a material change in the geographic location at which the
Executive must perform services under this Agreement within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), such
higher number of miles as would constitute a material change in the geographic
location at which the Executive must perform services under this Agreement
within the meaning of Section 409A of the Code;

(iii) a material reduction in the Executive’s Base Salary or Target Bonus
opportunity; or

(iv) a material breach by the Company of its obligations hereunder.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice and
(3) the effective date of the Executive’s termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company’s cure period.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 10(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than sixty (60) days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(e) Termination of Offices and Directorships. Upon termination of the
Executive’s employment for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive shall be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company, and shall take all actions reasonably
requested by the Company to effectuate the foregoing.

4. Obligations of the Company upon Termination.

(a) Without Cause, For Good Reason, Death or Disability. Subject to Section 4(d)
hereof, if the Executive incurs a “separation from service” from the Company
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”) during the
Employment Period (such date, the “Date of Termination”) by reason of (1) a
termination of the Executive’s employment by the Company without Cause; (2) a
termination of the Executive’s employment by the Executive for Good Reason; or
(3) a termination of the Executive’s employment by reason of the Executive’s
death or Disability (each of (1), (2) and (3), a “Qualifying Termination”):

(i) The Executive (or the Executive’s estate or beneficiaries, if applicable)
shall be paid, in a single lump-sum payment on the date of the Executive’s
termination of employment, the aggregate amount of the Executive’s earned but
unpaid Base Salary through the date of such termination (the “Accrued
Obligations”), to the extent not previously paid.

3

--------------------------------------------------------------------------------

(ii) In addition, subject to Sections 4(c) and 4(d) hereof and the Executive’s
(or the Executive’s estate’s or beneficiaries’, if applicable) timely execution
and non-revocation of a Release (as defined below), the Executive (or the
Executive’s estate or beneficiaries, if applicable) shall be paid:

(A) an amount equal to one (1) year of the Base Salary in effect on the Date of
Termination, payable in a single lump-sum payment on the thirtieth (30th) day
following the Date of Termination;

(B) any unpaid Annual Bonus to which the Executive would have become entitled
for any fiscal year of the Company that ends on or before the Date of
Termination had the Executive remained employed through the payment date,
payable in a single lump-sum payment within thirty (30) days of the Date of
Termination; and

(C) a pro-rata portion of the Executive’s Annual Bonus with respect to the
fiscal year in which the Date of Termination occurs, which shall be determined
by multiplying (i) the Executive’s Annual Bonus paid out with respect to the
prior fiscal year in which the Date of Termination occurs (or if the Date of
Termination occurs in 2015, the Executive’s Target Bonus) by (ii) a fraction,
the numerator of which is the number of days during the fiscal year in which in
which the Date of Termination occurs that the Executive is employed by the
Company and the denominator of which is the total number of days in such fiscal
year (or in the case of 2015, the total number of days from the Effective Date
through the end of the 2015 fiscal year), payable in a single lump-sum payment
within thirty (30) days of the Date of Termination.

(iii) In addition, subject to Section 4(d) hereof and conditioned upon the
Executive’s timely execution and non-revocation of a Release, during the period
commencing on the Date of Termination and ending on the one (1)-year anniversary
of the Date of Termination or, if earlier, the date on which the Executive
becomes eligible for coverage under the group health plan of a subsequent
employer (of which eligibility the Executive hereby agrees to give prompt notice
to the Company) (in any case, the “COBRA Period”), subject to the Executive’s
valid election to continue healthcare coverage under Section 4980B of the Code
and the regulations thereunder, the Company shall continue to provide the
Executive and the Executive’s eligible dependents with coverage under its group
health plans at the same levels and the same cost to the Executive as would have
applied if the Executive’s employment had not been terminated based on the
Executive’s elections in effect on the Date of Termination), provided, however,
that (A) if any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover the Executive under its group health plans without penalty
under applicable law (including without limitation, Section 2716 of the Public
Health Service Act or the Patient Protection and Affordable Care Act), then, in
either case, an amount equal to each remaining Company subsidy shall thereafter
be paid to the Executive in substantially equal monthly installments over the
continuation coverage period (or the remaining portion thereof).

The payments and benefits described in the preceding Sections 4(a)(ii) and
(iii) are referred to herein as the “Severance.” Notwithstanding the foregoing,
it shall be a condition to the Executive’s (or the Executive’s estate’s or
beneficiaries’, if applicable) right to receive the Severance that the Executive
(or the Executive’s estate or beneficiaries, if applicable) execute and deliver
to the Company an effective release of claims in substantially the form attached
hereto as Exhibit A (the “Release”) within any legally-required review period,
if any, following the Date of Termination and that the Executive (or the
Executive’s estate or beneficiaries, if applicable) not revoke such Release
during any applicable revocation period.

(b) For Cause, Without Good Reason or Other Terminations. If the Company
terminates the Executive’s employment for Cause, the Executive terminates the
Executive’s employment without Good Reason, or the Executive’s employment
terminates for any other reason not enumerated in this Section 4, in any case,
during the Employment Period, the Company shall pay to the Executive the Accrued
Obligations in cash within thirty (30) days after the Date of Termination (or by
such earlier date as may be required by applicable law).

(c) Equity Vesting in Connection with a Change in Control. In addition to any
payments or benefits due to the Executive under Section 4(a) above (if any),
subject to and conditioned upon the Executive’s timely execution and
non-revocation of a Release, if the Executive’s employment is terminated by
reason of a Qualifying Termination and a Change in Control (A) occurs on or
within ninety (90) days after the Date of Termination or (B) has occurred within
one (1) year before the Date of Termination, all outstanding Company
compensatory equity awards that have not yet vested shall conditionally vest
and, as applicable, become exercisable on the later of the Date of Termination
and the date of such Change in Control (and such vesting shall become
unconditional upon such execution and non-revocation of a Release); provided,
however, that if the Executive fails to timely execute or revokes the Release,
all such conditionally vested awards (and any shares received in respect of such
awards) shall be forfeited upon such failure or revocation (subject to repayment
by the Company to the Executive of any amounts (if any) paid by the Executive
with respect to shares underlying such conditionally vested awards. For the
avoidance of doubt, if a Qualifying Termination occurs prior to a Change in
Control, all outstanding, unvested Company compensatory equity awards that would
otherwise terminate on the Date of Termination shall remain outstanding and
eligible to vest solely upon a Change in Control occurring within ninety
(90) days after the Date of Termination (but shall not otherwise vest following
the Date of Termination) and shall terminate on the ninetieth (90th) day
following the Date of Termination if a Change in Control has not occurred on or
prior to such ninetieth (90th) day (or such earlier expiration date applicable
to the award (other than due to a termination of employment)).

4

--------------------------------------------------------------------------------

(d) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 4 hereof, shall be paid to the Executive
during the six (6)-month period following the Executive’s Separation from
Service if the Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Executive’s death), the
Company shall pay the Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Executive during such period.

(e) Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

(f) Equity Award Agreements. For the avoidance of doubt, nothing contained in
this Agreement is intended to result in any vesting terms that are less
favorable to the Executive than those contained in any applicable equity award
agreement and, to the extent that the vesting terms contained in any such award
agreement are more favorable to the Executive than those provided herein,
including, without limitation, this Section 4, the terms of such award agreement
shall control.

5. Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice, program or contract or agreement except as explicitly modified by this
Agreement.

6. Excess Parachute Payments, Limitations on Payments.

(a) Best Pay Cap. Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a termination of
the Executive’s employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement) (all such payments and benefits,
including the payments and benefits under Section 4 hereof, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash severance payments under this Agreement shall first be reduced, and the
noncash severance payments hereunder shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

(b) Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (A) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (B) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Accounting Firm”), does not constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A)
of the Code) and, in calculating the Excise Tax, no portion of such Total
Payments shall be taken into account which, in the opinion of the Accounting
Firm, constitutes reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount”
(as defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (iii) the value of any non cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

7. Confidential Information and Non-Solicitation. The Executive hereby
acknowledges that, as a condition of employment with the Company, Executive
must, concurrently herewith, enter into the Company Confidential Information and
Development Agreement, containing confidentiality and other protective covenants
(the “Confidentiality Agreement”).

5

--------------------------------------------------------------------------------

8. Representations. The Executive hereby represents and warrants to the Company
that (a) the Executive is entering into this Agreement voluntarily and that as
of the Effective Date the performance of the Executive’s obligations hereunder
will not violate any agreement between the Executive and any other person, firm,
organization or other entity, and (b) as of the Effective Date, the Executive is
not bound by the terms of any agreement with any previous employer or other
party to refrain from competing, directly or indirectly, with the business of
such previous employer or other party that would be violated by the Executive’s
entering into this Agreement and/or providing services to the Company pursuant
to the terms of this Agreement.

9. Successors.

(a) No Assignment. This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

(c) Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

10. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company.

If to the Company:

Demand Media, Inc.

1655 26th Street

Santa Monica, CA 90404

Attn: General Counsel

with a copy to:

Latham & Watkins LLP

355 South Grand Ave.

Los Angeles, CA 90071-1560

Attn: Alex Voxman

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules and regulations promulgated thereunder, then
such transfer or deemed transfer shall not be made to the extent necessary or
appropriate so as not to violate the Exchange Act and the rules and regulations
promulgated thereunder.

(d) Section 409A of the Code.

(i) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section 409A
of the Code, including without limitation, actions intended to (A) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code, and/or (B) comply with the requirements of Section 409A

6

--------------------------------------------------------------------------------

of the Code and related Department of Treasury guidance; provided, however, that
this Section 10(d) shall not create an obligation on the part of the Company to
adopt any such amendment, policy or procedure or take any such other action, nor
shall the Company have any liability for failing to do so.

(ii) Any right to a series of installment payments pursuant to this Agreement is
to be treated as a right to a series of separate payments. To the extent
permitted under Section 409A of the Code, any separate payment or benefit under
this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code and Section 4(d) hereof to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A of the Code.

(iii) To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(vii) hereof, are deemed to constitute compensation to the Executive
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h) Entire Agreement. As of the Effective Date, this Agreement, together with
the Confidentiality Agreement and the Equity Award Agreements, constitutes the
final, complete and exclusive agreement between the Executive and the Company
with respect to the subject matter hereof and replaces and supersedes any and
all other agreements, offers or promises, whether oral or written, by any member
of the Company and its subsidiaries and affiliates, or representative thereof.

(i) Amendment. No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.

(j) Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

DEMAND MEDIA, INC.,

a Delaware corporation

 

 

By:

 

  /s/ Sean Moriarty

 

 

Name:

 

Sean Moriarty

 

 

Title:

 

Chief Executive Officer

 

“EXECUTIVE”

 

 

  /s/ Rachel Glaser

 

Rachel Glaser

 

 

 

8

--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Sections 4(a) and/or Section 4(c)
(if applicable) of that certain Employment Agreement, dated as of February 13,
2015, between Demand Media, Inc. and the undersigned (the “Employment
Agreement”), whichever is applicable to the payments and benefits provided in
exchange for this Release, (ii) to payments or benefits under any equity award
agreement between the undersigned and the Company, (iii) with respect to
Section 2(b)(vi) of the Employment Agreement, (iv) to accrued or vested benefits
the undersigned may have, if any, as of the date hereof under any applicable
plan, policy, practice, program, contract or agreement with the Company, (v) to
any Claims, including claims for indemnification and/or advancement of expenses,
arising under any indemnification agreement between the undersigned and the
Company or under the bylaws, certificate of incorporation of other similar
governing document of the Company or (vi) to any Claims which cannot be waived
by an employee under applicable law.

THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

[IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

(B) THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

(C) THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.]

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

A-1

--------------------------------------------------------------------------------

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this          day
of             ,         .

 

 

 

 

 

 

Rachel Glaser

 

A-2